10-5122-ag
         Sun v. Holder
                                                                                        BIA
                                                                           Holmes-Simmons, IJ
                                                                               A098 397 350
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29th day of November, two thousand eleven.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                REENA RAGGI,
 9                SUSAN L. CARNEY,
10                    Circuit Judges.
11       ______________________________________
12
13       YULIANG SUN,
14                Petitioner,
15
16                                                              10-5122-ag
17                       v.                                     NAC
18
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:               Charles Christophe, New York, New
26                                     York.
27
28       FOR RESPONDENT:               Tony West, Assistant Attorney
29                                     General; James A. Hunolt, Senior
 1                             Litigation Counsel; Sarah L. Vuong,
 2                             Trial Attorney, Office of
 3                             Immigration Litigation, Civil
 4                             Division, United States Department
 5                             of Justice, Washington, D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner, Yuliang Sun, a native and citizen of the

12   People’s Republic of China, seeks review of a December 1,

13   2010, decision of the BIA affirming the June 3, 2008,

14   decision of Immigration Judge (“IJ”) Theresa Holmes-Simmons

15   denying his application for asylum, withholding of removal,

16   and relief under the Convention Against Torture (“CAT”).        In

17   re Yuliang Sun, No. A098 397 350 (B.I.A. Dec. 1, 2010),

18   aff’g    No.   A098 397 350 (Immig. Ct. N.Y. City June 3,

19   2008).    We assume the parties’ familiarity with the

20   underlying facts and procedural history of the case.

21       Under the circumstances of this case, we have reviewed

22   the IJ’s decision as supplemented by the BIA.     See Yan Chen

23   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

24   applicable standards of review are well-established.        See 8

25   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,


                                     2
 1   513 (2d Cir. 2009).   Because Sun concedes that this Court

 2   lacks jurisdiction to review the pretermission of his asylum

 3   application, and does not raise his argument made below that

 4   he suffered past persecution or fears future persecution on

 5   account of his political opinion, we solely address the

 6   agency’s denial of withholding of removal and CAT relief on

 7   the basis of his Falun Gong practice.

 8       The agency reasonably concluded that Sun failed to

 9   demonstrate that he had a well-founded fear of persecution

10   based on his practice of Falun Gong, as he testified that

11   neither his wife nor Chinese authorities knew about his

12   practice.   See Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

13   (2d Cir. 2008) (holding that an applicant seeking relief

14   based on future harm must make some showing that the

15   government is aware or is likely to become aware of his

16   activities—i.e., those activities that will allegedly lead

17   to persecution).   See Hongsheng Leng, 528 F.3d at 143; Jian

18   Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (holding

19   that a fear is not objectively reasonable if it lacks “solid

20   support” in the record and is merely “speculative at best”).

21       Because Sun’s claim for withholding of removal and CAT

22   relief related to his practice of Falun Gong were based on

23   the same factual predicate, the agency did not err in

                                   3
 1   denying both forms of relief.       See Paul v. Gonzales, 444

 2   F.3d 148, 156 (2d Cir. 2006).

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DISMISSED as moot.      Any pending request for

 8   oral argument in this petition is DENIED in accordance with

 9   Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13
14




                                     4